THE COURT.
This an original application for a writ of review by which petitioner seeks to have annulled an order of respondent board suspending his license to practice dentistry for a period of five years.
The accusation is in substance the same as those in Messner
v. Board of Dental Examiners, ante, p. 199 [262 P. 58], andHumphrys v. Board of Dental Examiners, ante, p. 205 [262 P. 60]. The three accusations relate to the same time and the same dental office and all charge that W.M. Cohn, an unlicensed person, was manager thereof. The evidence herein is substantially the same as in the other cases, but in addition thereto a witness for the prosecution testified in this case that "there was a sign down in the entrance to the building" on which Cohn's name was listed as "superintendent" or "superintendent of the laboratory," he did not know which. If Cohn's name appeared thereon as "superintendent of the laboratory" it was consistent with the testimony given by the same witness that Cohn was in fact superintendent of the laboratory. [1] When a witness states that he does not know which of two *Page 208 
inconsistent things is true it cannot be inferred therefrom that either the one or the other is the fact.
The demurrer to the petition is overruled and the order suspending petitioner's license to practice dentistry is annulled.